UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (26.0%) (a) Shares Value Basic materials (0.5%) Axiall Corp. 148 $9,200 Bemis Co., Inc. 322 12,996 International Flavors & Fragrances, Inc. 230 17,634 PPG Industries, Inc. 278 37,235 Sherwin-Williams Co. (The) 201 33,947 Capital goods (0.7%) Ball Corp. 423 20,126 General Dynamics Corp. 405 28,557 Lockheed Martin Corp. 325 31,369 Northrop Grumman Corp. 333 23,360 Raytheon Co. 431 25,338 Republic Services, Inc. 451 14,883 Roper Industries, Inc. 147 18,715 Communication services (0.7%) AT&T, Inc. 2,231 81,855 CenturyLink, Inc. 258 9,064 IAC/InterActiveCorp. 479 21,402 Verizon Communications, Inc. 1,107 54,409 Conglomerates (1.6%) 3M Co. 725 77,074 Danaher Corp. 690 42,884 General Electric Co. 1,786 41,292 Marubeni Corp. (Japan) 10,000 74,680 Mitsubishi Corp. (Japan) 3,800 70,361 Mitsui & Co., Ltd. (Japan) 4,900 68,345 Consumer cyclicals (3.6%) Advance Auto Parts, Inc. 140 11,571 Amazon.com, Inc. (NON) 306 81,545 AutoZone, Inc. (NON) 56 22,219 Copart, Inc. (NON) 186 6,376 Dollar General Corp. (NON) 300 15,174 Dollar Tree, Inc. (NON) 375 18,161 Ecolab, Inc. 558 44,740 Equifax, Inc. 189 10,885 Home Depot, Inc. (The) 1,233 86,038 Kimberly-Clark Corp. 592 58,004 Kohl's Corp. 381 17,576 MasterCard, Inc. Class A 159 86,040 McGraw-Hill Cos., Inc. (The) 396 20,624 MSC Industrial Direct Co., Inc. Class A 89 7,634 O'Reilly Automotive, Inc. (NON) 185 18,972 Omnicom Group, Inc. 404 23,796 Paychex, Inc. 943 33,071 PetSmart, Inc. 185 11,489 Priceline.com, Inc. (NON) 61 41,964 Ross Stores, Inc. 336 20,368 Scripps Networks Interactive Class A 169 10,873 Target Corp. 758 51,885 Time Warner, Inc. 1,080 62,230 Towers Watson & Co. Class A 116 8,041 Tractor Supply Co. 133 13,849 Verisk Analytics, Inc. Class A (NON) 227 13,990 Viacom, Inc. Class B 654 40,267 Wal-Mart Stores, Inc. 58 4,340 Consumer staples (3.0%) Altria Group, Inc. 1,524 52,410 Coca-Cola Co. (The) 321 12,981 Colgate-Palmolive Co. 633 74,713 Dunkin' Brands Group, Inc. 176 6,491 General Mills, Inc. 1,050 51,776 H.J. Heinz Co. 577 41,700 Hershey Co. (The) 330 28,885 ITOCHU Corp. (Japan) 6,900 82,901 Kellogg Co. 484 31,184 Panera Bread Co. Class A (NON) 56 9,253 PepsiCo, Inc. 1,245 98,492 Philip Morris International, Inc. 418 38,753 Procter & Gamble Co. (The) 385 29,668 Reynolds American, Inc. 652 29,007 Starbucks Corp. 871 49,612 Sumitomo Corp. (Japan) 5,700 71,329 Energy (2.0%) Chevron Corp. 1,132 134,504 ConocoPhillips 936 56,254 EQT Corp. 230 15,583 Exxon Mobil Corp. 2,106 189,772 Oceaneering International, Inc. 215 14,278 Phillips 66 580 40,583 Spectra Energy Corp. 754 23,186 Financials (3.9%) Alleghany Corp. (NON) 69 27,318 Allied World Assurance Co. Holdings AG 176 16,319 Arthur J Gallagher & Co. 525 21,688 Bank of Hawaii Corp. 666 33,838 Berkshire Hathaway, Inc. Class B (NON) 176 18,339 BlackRock, Inc. 285 73,211 Chubb Corp. (The) 698 61,096 Cullen/Frost Bankers, Inc. 709 44,334 Discover Financial Services 1,328 59,548 Essex Property Trust, Inc. (R) 60 9,035 Everest Re Group, Ltd. 215 27,920 Federal Realty Investment Trust (R) 100 10,804 Health Care REIT, Inc. (R) 336 22,818 IntercontinentalExchange, Inc. (NON) 225 36,691 JPMorgan Chase & Co. 406 19,269 Northern Trust Corp. 654 35,682 PartnerRe, Ltd. 267 24,860 People's United Financial, Inc. 3,995 53,692 Public Storage (R) 176 26,808 Rayonier, Inc. (R) 194 11,576 RenaissanceRe Holdings, Ltd. 232 21,342 Simon Property Group, Inc. (R) 323 51,215 T. Rowe Price Group, Inc. 692 51,810 Tanger Factory Outlet Centers (R) 174 6,295 Validus Holdings, Ltd. 479 17,900 Visa, Inc. Class A 581 98,676 Wells Fargo & Co. 520 19,235 Health care (3.0%) Abbott Laboratories 940 33,201 AbbVie, Inc. 940 38,333 AmerisourceBergen Corp. 630 32,414 Amgen, Inc. 491 50,332 Becton, Dickinson and Co. 462 44,172 Bristol-Myers Squibb Co. 1,090 44,897 C.R. Bard, Inc. 220 22,172 Cardinal Health, Inc. 811 33,754 Eli Lilly & Co. 669 37,993 Henry Schein, Inc. (NON) 245 22,675 Johnson & Johnson 391 31,878 McKesson Corp. 500 53,980 Merck & Co., Inc. 1,772 78,376 Perrigo Co. 80 9,498 Pfizer, Inc. 4,191 120,952 Quest Diagnostics, Inc. 409 23,088 Ventas, Inc. (R) 365 26,718 Technology (5.6%) Analog Devices, Inc. 633 29,428 Apple, Inc. 1,725 763,537 Avago Technologies, Ltd. 654 23,492 Google, Inc. Class A (NON) 32 25,409 Honeywell International, Inc. 851 64,123 IBM Corp. 668 142,484 Intuit, Inc. 666 43,723 L-3 Communications Holdings, Inc. 157 12,704 Linear Technology Corp. 652 25,017 Maxim Integrated Products, Inc. 775 25,304 Microsoft Corp. 1,114 31,872 Motorola Solutions, Inc. 539 34,512 Oracle Corp. 135 4,366 Texas Instruments, Inc. 1,472 52,227 Xilinx, Inc. 669 25,536 Transportation (0.5%) C.H. Robinson Worldwide, Inc. 240 14,270 Copa Holdings SA Class A (Panama) 65 7,775 J. B. Hunt Transport Services, Inc. 156 11,619 Southwest Airlines Co. 1,192 16,068 United Parcel Service, Inc. Class B 779 66,916 Utilities and power (0.9%) Consolidated Edison, Inc. 935 57,062 DTE Energy Co. 628 42,918 Kinder Morgan, Inc. 585 22,628 OGE Energy Corp. 420 29,392 Pinnacle West Capital Corp. 464 26,861 SCANA Corp. 509 26,040 Total common stocks (cost $5,383,509) MORTGAGE-BACKED SECURITIES (4.1%) (a) Principal amount Value Agency collateralized mortgage obligations (1.2%) Federal Home Loan Mortgage Corp. IFB Ser. 4098, Class MS, IO, 6.497s, 2041 $116,533 $25,729 IFB Ser. 3859, Class SG, IO, 6.497s, 2039 87,395 10,552 IFB Ser. 3856, Class PS, IO, 6.397s, 2040 204,068 29,882 IFB Ser. 3803, Class SP, IO, 6.397s, 2038 72,197 6,137 IFB Ser. 3708, Class SA, IO, 6.247s, 2040 129,725 19,474 IFB Ser. 4112, Class SC, IO, 5.947s, 2042 110,025 18,292 IFB Ser. 3964, Class SA, IO, 5.797s, 2041 152,594 22,126 Ser. 304, Class C53, IO, 4s, 2043 184,000 27,370 Ser. 3748, Class NI, IO, 4s, 2034 71,666 1,958 Ser. 304, Class C22, IO, 3 1/2s, 2043 132,000 21,600 Federal National Mortgage Association IFB Ser. 12-96, Class PS, IO, 6.496s, 2041 107,585 19,513 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 87,970 8,993 Ser. 13-6, Class BI, IO, 3s, 2042 125,936 14,986 Government National Mortgage Association IFB Ser. 10-20, Class SC, IO, 5.947s, 2040 83,888 15,707 IFB Ser. 10-14, Class SH, IO, 5.797s, 2040 60,526 9,099 IFB Ser. 10-42, Class DS, IO, 5.497s, 2040 81,960 13,319 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 67,071 12,436 Commercial mortgage-backed securities (2.9%) Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.893s, 2050 25,000 24,000 FRB Ser. 06-PW12, Class AJ, 5.757s, 2038 25,000 25,393 FRB Ser. 06-PW11, Class AJ, 5.45s, 2039 25,000 24,969 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.741s, 2049 20,000 20,803 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 20,000 21,228 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class B, 5.23s, 2040 15,000 13,913 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 22,313 FRB Ser. 05-GG3, Class D, 4.986s, 2042 25,000 24,458 FRB Ser. 05-GG3, Class B, 4.894s, 2042 50,000 51,920 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.546s, 2038 20,000 20,113 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.08s, 2051 60,000 61,272 FRB Ser. 06-LDP7, Class B, 5.871s, 2045 10,000 8,199 FRB Ser. 04-CB9, Class B, 5.663s, 2041 20,000 20,566 FRB Ser. 13-C10, Class D, 4.3s, 2047 20,000 18,124 LB-UBS Commercial Mortgage Trust Ser. 03-C3, Class G, 4.392s, 2037 65,000 65,098 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.192s, 2049 1,111,783 14,008 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.173s, 2048 20,000 18,550 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class AJ, 5.508s, 2044 50,000 50,774 FRB Ser. 06-HQ8, Class AJ, 5.501s, 2044 25,000 25,258 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 81,765 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class D, 4.503s, 2045 34,000 31,073 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.995s, 2045 10,000 10,129 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 25,000 25,408 Total mortgage-backed securities (cost $954,873) INVESTMENT COMPANIES (2.7%) (a) Shares Value Ares Capital Corp. 934 $16,905 SPDR S&P rust 3,990 624,635 Total investment Companies (cost $627,742) COMMODITY LINKED NOTES (2.4%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $63,000 $65,243 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 49,000 43,243 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 63,000 65,318 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 49,000 43,262 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 291,000 298,780 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 41,000 41,455 Total commodity linked notes (cost $556,000) PURCHASED EQUITY OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike amount Value SPDR S&P rust (Put) Mar-14/$130.00 $3,467 $11,346 SPDR S&P rust (Put) Feb-14/130.00 3,717 10,538 SPDR S&P rust (Put) Jan-14/125.00 1,820 3,627 SPDR S&P rust (Put) Jan-14/125.00 1,600 3,066 SPDR S&P rust (Put) Dec-13/120.00 2,295 2,999 SPDR S&P rust (Put) Nov-13/115.00 1,957 1,510 SPDR S&P rust (Put) Oct-13/123.00 1,913 1,790 SPDR S&P rust (Put) Sep-13/125.00 3,969 3,339 SPDR S&P rust (Put) Aug-13/115.00 1,900 513 SPDR S&P rust (Put) Aug-13/115.00 724 196 SPDR S&P rust (Put) Jul-13/115.00 4,596 787 SPDR S&P rust (Put) Jun-13/110.00 2,900 131 SPDR S&P rust (Put) May-13/108.00 1,484 13 SPDR S&P rust (Put) Apr-13/117.00 3,774 1 Total purchased equity options outstanding (cost $164,668) CORPORATE BONDS AND NOTES (0.1%) (a) Principal amount Value Zoetis, Inc. 144A sr. unsec. notes 3 1/4s, 2023 $6,000 $6,107 Zoetis, Inc. 144A sr. unsec. notes 1 7/8s, 2018 6,000 6,046 Total corporate bonds and notes (cost $11,991) SHORT-TERM INVESTMENTS (65.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 8,400,807 $8,400,807 SSgA Prime Money Market Fund 0.02% (P) 340,000 340,000 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 $1,000,000 998,899 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEG) 500,000 499,486 U.S. Treasury Bills with an effective yield of 0.16%, November 14, 2013 (SEG) 350,000 349,636 U.S. Treasury Bills with an effective yield of 0.17%, October 17, 2013 850,000 849,178 U.S. Treasury Bills with an effective yield of 0.13%, September 19, 2013 350,000 349,784 U.S. Treasury Bills with an effective yield of 0.13%, September 19, 2013 (SEG) 1,500,000 1,499,142 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 (SEG) 250,000 249,930 U.S. Treasury Bills with effective yields ranging from 0.17% to 0.18%, May 2, 2013 1,750,000 1,749,736 Total short-term investments (cost $15,286,598) TOTAL INVESTMENTS Total investments (cost $22,985,381) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $6,101,118) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 6/19/13 $8,354 $8,061 $293 Canadian Dollar Sell 4/17/13 3,149 3,108 (41) Chilean Peso Buy 4/17/13 29,278 29,014 264 Euro Sell 6/19/13 22,958 23,335 377 Japanese Yen Sell 5/15/13 61,150 61,836 686 Peruvian New Sol Buy 4/17/13 26,397 26,679 (282) Swiss Franc Sell 6/19/13 39,858 40,201 343 Barclays Bank PLC Australian Dollar Buy 4/17/13 19,553 18,813 740 Brazilian Real Buy 4/17/13 33,149 33,707 (558) British Pound Buy 6/19/13 49,211 48,687 524 British Pound Sell 6/19/13 49,210 49,102 (108) Canadian Dollar Sell 4/17/13 23,323 23,705 382 Chilean Peso Buy 4/17/13 42,956 42,541 415 Euro Buy 6/19/13 85,419 86,307 (888) Indonesian Rupiah Buy 5/15/13 20,139 20,145 (6) Japanese Yen Sell 5/15/13 39,629 41,211 1,582 Malaysian Ringgit Buy 5/15/13 14,875 14,884 (9) Mexican Peso Buy 4/17/13 12,079 11,451 628 New Zealand Dollar Buy 4/17/13 31,263 30,761 502 New Zealand Dollar Sell 4/17/13 31,263 30,542 (721) Norwegian Krone Buy 6/19/13 19,801 19,802 (1) Norwegian Krone Sell 6/19/13 19,801 20,022 221 Polish Zloty Buy 6/19/13 4,578 4,671 (93) Russian Ruble Buy 6/19/13 45,049 45,348 (299) Russian Ruble Sell 6/19/13 45,049 45,373 324 Singapore Dollar Buy 5/15/13 7,096 7,087 9 Singapore Dollar Sell 5/15/13 7,096 7,050 (46) South Korean Won Buy 5/15/13 3,130 3,755 (625) Swedish Krona Buy 6/19/13 80,831 81,567 (736) Swiss Franc Sell 6/19/13 40,069 40,317 248 Taiwan Dollar Buy 5/15/13 9,945 10,051 (106) Turkish Lira Buy 6/19/13 3,283 3,425 (142) Citibank, N.A. Australian Dollar Buy 4/17/13 51,483 50,762 721 Brazilian Real Buy 4/17/13 6,323 6,178 145 British Pound Buy 6/19/13 38,578 38,339 239 Canadian Dollar Sell 4/17/13 8,857 8,998 141 Euro Buy 6/19/13 152,881 154,855 (1,974) Euro Sell 6/19/13 152,881 154,757 1,876 Japanese Yen Sell 5/15/13 18,279 20,043 1,764 South Korean Won Buy 5/15/13 4,130 4,556 (426) Swedish Krona Buy 6/19/13 24,942 25,223 (281) Swiss Franc Sell 6/19/13 34,481 34,661 180 Taiwan Dollar Buy 5/15/13 4,890 4,966 (76) Taiwan Dollar Sell 5/15/13 4,890 4,906 16 Thai Baht Buy 5/15/13 17,604 17,239 365 Turkish Lira Buy 6/19/13 10,945 11,104 (159) Credit Suisse International Australian Dollar Buy 4/17/13 180,971 180,198 773 Brazilian Real Buy 4/17/13 21,589 21,911 (322) British Pound Sell 6/19/13 230,560 227,924 (2,636) Canadian Dollar Buy 4/17/13 5,609 5,730 (121) Chilean Peso Buy 4/17/13 27,719 27,455 264 Chinese Yuan Buy 5/15/13 14,987 14,915 72 Czech Koruna Buy 6/19/13 12,350 12,648 (298) Czech Koruna Sell 6/19/13 12,350 12,672 322 Euro Buy 6/19/13 165,066 166,898 (1,832) Euro Sell 6/19/13 165,066 166,940 1,874 Japanese Yen Sell 5/15/13 51,479 53,537 2,058 Mexican Peso Buy 4/17/13 26,534 25,455 1,079 New Zealand Dollar Buy 4/17/13 2,006 1,974 32 Norwegian Krone Buy 6/19/13 23,112 23,256 (144) Norwegian Krone Sell 6/19/13 23,112 23,296 184 Philippines Peso Buy 5/15/13 8,808 8,866 (58) Polish Zloty Buy 6/19/13 2,716 2,762 (46) Russian Ruble Buy 6/19/13 35,431 35,686 (255) South Korean Won Buy 5/15/13 23,531 23,973 (442) South Korean Won Sell 5/15/13 23,531 23,515 (16) Swedish Krona Buy 6/19/13 13,727 13,918 (191) Swiss Franc Sell 6/19/13 50,297 50,560 263 Turkish Lira Buy 6/19/13 7,497 7,641 (144) Deutsche Bank AG Brazilian Real Buy 4/17/13 3,903 3,948 (45) British Pound Sell 6/19/13 253,191 250,167 (3,024) Canadian Dollar Sell 4/17/13 123,893 124,928 1,035 Euro Buy 6/19/13 22,573 22,687 (114) Euro Sell 6/19/13 22,573 22,897 324 Japanese Yen Sell 5/15/13 57,406 58,289 883 Mexican Peso Buy 4/17/13 13,769 13,038 731 Norwegian Krone Sell 6/19/13 28,592 28,421 (171) Polish Zloty Buy 6/19/13 11,079 11,332 (253) Singapore Dollar Buy 5/15/13 24,351 24,362 (11) Singapore Dollar Sell 5/15/13 24,351 24,173 (178) South Korean Won Buy 5/15/13 8,762 9,272 (510) Swedish Krona Buy 6/19/13 19,258 19,415 (157) Swiss Franc Sell 6/19/13 41,334 41,446 112 Turkish Lira Buy 6/19/13 17,456 17,494 (38) Goldman Sachs International British Pound Buy 6/19/13 17,922 17,755 167 Canadian Dollar Sell 4/17/13 21,354 20,916 (438) Euro Sell 6/19/13 25,908 26,693 785 Japanese Yen Buy 5/15/13 28,383 28,323 60 Japanese Yen Sell 5/15/13 28,383 28,788 405 Norwegian Krone Sell 6/19/13 20,074 20,456 382 HSBC Bank USA, National Association British Pound Buy 6/19/13 46,477 45,911 566 Canadian Dollar Sell 4/17/13 13,777 13,506 (271) Euro Buy 6/19/13 88,368 89,572 (1,204) Euro Sell 6/19/13 88,368 89,019 651 Japanese Yen Buy 5/15/13 55,773 57,457 (1,684) Japanese Yen Sell 5/15/13 55,773 55,854 81 Norwegian Krone Sell 6/19/13 14,629 14,878 249 Philippines Peso Buy 5/15/13 9,367 9,460 (93) Russian Ruble Buy 6/19/13 54,293 54,713 (420) South Korean Won Buy 5/15/13 6,661 7,127 (466) Swiss Franc Sell 6/19/13 20,456 20,702 246 Turkish Lira Buy 6/19/13 13,516 13,522 (6) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 16,953 16,212 741 Brazilian Real Buy 4/17/13 24,948 25,270 (322) British Pound Buy 6/19/13 70,019 69,188 831 Canadian Dollar Sell 4/17/13 6,790 7,285 495 Chilean Peso Buy 4/17/13 25,993 25,718 275 Chinese Yuan Buy 5/15/13 16,914 16,850 64 Euro Sell 6/19/13 70,027 71,826 1,799 Japanese Yen Sell 5/15/13 124,315 127,627 3,312 Malaysian Ringgit Buy 5/15/13 18,353 18,339 14 Mexican Peso Buy 4/17/13 16,914 16,097 817 Norwegian Krone Sell 6/19/13 308 351 43 Polish Zloty Buy 6/19/13 4,395 4,488 (93) Russian Ruble Buy 6/19/13 1,473 1,498 (25) South Korean Won Buy 5/15/13 9,509 9,982 (473) Swedish Krona Buy 6/19/13 34,272 34,852 (580) Swiss Franc Sell 6/19/13 40,913 41,376 463 Taiwan Dollar Buy 5/15/13 3,665 3,797 (132) Turkish Lira Buy 6/19/13 821 954 (133) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 165,786 165,164 622 Brazilian Real Buy 4/17/13 26,727 27,176 (449) British Pound Buy 6/19/13 77,461 76,522 939 Canadian Dollar Sell 4/17/13 15,843 16,000 157 Chilean Peso Buy 4/17/13 21,420 21,166 254 Colombian Peso Buy 4/17/13 26,343 26,770 (427) Czech Koruna Buy 6/19/13 4,632 4,755 (123) Czech Koruna Sell 6/19/13 4,632 4,722 90 Euro Sell 6/19/13 108,761 110,610 1,849 Japanese Yen Sell 5/15/13 87,587 91,162 3,575 Mexican Peso Buy 4/17/13 19,541 18,570 971 Norwegian Krone Buy 6/19/13 2,424 2,424 — Norwegian Krone Sell 6/19/13 2,424 2,451 27 Polish Zloty Buy 6/19/13 3,327 3,393 (66) South Korean Won Buy 5/15/13 7,961 8,753 (792) Swedish Krona Buy 6/19/13 23,119 23,305 (186) Swedish Krona Sell 6/19/13 23,134 23,199 65 Swiss Franc Sell 6/19/13 52,723 53,263 540 Turkish Lira Buy 6/19/13 5,636 5,757 (121) UBS AG Australian Dollar Buy 4/17/13 8,736 8,943 (207) British Pound Buy 6/19/13 68,196 67,153 1,043 Canadian Dollar Sell 4/17/13 30,506 30,648 142 Chilean Peso Buy 4/17/13 40,113 39,808 305 Chilean Peso Sell 4/17/13 40,113 39,969 (144) Czech Koruna Buy 6/19/13 5,259 5,398 (139) Czech Koruna Sell 6/19/13 5,259 5,359 100 Euro Sell 6/19/13 81,315 82,778 1,463 Japanese Yen Sell 5/15/13 79,296 82,071 2,775 Mexican Peso Buy 4/17/13 11,659 11,014 645 Norwegian Krone Buy 6/19/13 23,095 23,239 (144) Norwegian Krone Sell 6/19/13 23,095 23,093 (2) Philippines Peso Buy 5/15/13 5,941 5,988 (47) Russian Ruble Buy 6/19/13 45,049 45,349 (300) Russian Ruble Sell 6/19/13 45,049 45,356 307 Singapore Dollar Buy 5/15/13 24,351 24,338 13 Singapore Dollar Sell 5/15/13 24,351 24,173 (178) Swedish Krona Buy 6/19/13 29,844 30,357 (513) Swiss Franc Sell 6/19/13 13,286 13,330 44 Taiwan Dollar Buy 5/15/13 3,896 3,936 (40) Turkish Lira Buy 6/19/13 32,231 32,288 (57) WestPac Banking Corp. British Pound Buy 6/19/13 43,439 42,978 461 Canadian Dollar Sell 4/17/13 14,860 15,224 364 Euro Buy 6/19/13 89,010 89,663 (653) Euro Sell 6/19/13 89,010 90,290 1,280 Japanese Yen Sell 5/15/13 67,422 69,862 2,440 Mexican Peso Buy 4/17/13 23,858 23,123 735 New Zealand Dollar Buy 4/17/13 31,180 30,682 498 New Zealand Dollar Sell 4/17/13 31,180 30,440 (740) Total FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 5 $633,025 Jun-13 $8,282 FTSE 100 Index (Short) 3 289,501 Jun-13 4,049 NASDAQ 100 Index E-Mini (Short) 11 618,420 Jun-13 (5,312) S&P 500 Index E-Mini (Long) 9 703,215 Jun-13 13,730 S&P Mid Cap 400 Index E-Mini (Long) 8 920,800 Jun-13 27,252 U.K. Gilt 10 yr (Long) 3 541,441 Jun-13 21,827 U.S. Treasury Bond 30 yr (Long) 6 866,813 Jun-13 2,098 U.S. Treasury Note 10 yr (Short) 9 1,187,859 Jun-13 (1,775) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 3/31/13 (premiums $20,997) (Unaudited) Expiration Contract Date/strike amount Value SPDR S&P rust (Call) Apr-13/$160.00 $18,145 $4,989 SPDR S&P rust (Put) May-13/90.00 1,484 24 SPDR S&P rust (Put) Apr-13/100.00 3,774 — Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 $66,000 $287 Citibank, N.A. 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 66,000 284 Credit Suisse International 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 66,000 282 Deutsche Bank AG 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 66,000 294 Goldman Sachs International 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 84,036 (96) 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 177,000 (283) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 84,036 (455) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 177,000 (932) JPMorgan Chase Bank N.A. 1.9/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/1.90 63,964 (50) (2.4)/3 month USD-LIBOR-BBA/Jun-23 (Purchased) Jun-13/2.40 63,964 (415) Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $45,000 (E) $446 06/19/23 3 month USD-LIBOR-BBA 2.00% $52 Barclays Bank PLC 85,000 (E) 88 06/19/15 3 month USD-LIBOR-BBA 0.40% (4) 218,000 (E) 2,766 06/19/23 3 month USD-LIBOR-BBA 2.00% 857 3,000 (E) (42) 06/19/43 3.00% 3 month USD-LIBOR-BBA (22) 2,200,000 (E) (2,336) 06/19/15 0.40% 3 month USD-LIBOR-BBA 41 337,000 (E) 1,261 06/19/18 3 month USD-LIBOR-BBA 1.00% 429 40,000 (E) (718) 06/19/23 2.00% 3 month USD-LIBOR-BBA (368) Citibank, N.A. 74,000 (E) (72) 06/19/15 0.40% 3 month USD-LIBOR-BBA 8 106,000 (E) 999 06/19/23 3 month USD-LIBOR-BBA 2.00% 71 26,000 (E) (542) 06/19/23 2.00% 3 month USD-LIBOR-BBA (315) 14,000 (E) (109) 06/19/43 3.00% 3 month USD-LIBOR-BBA (12) 98,000 (E) (261) 06/19/18 1.00% 3 month USD-LIBOR-BBA (19) Credit Suisse International 152,000 (E) (1,713) 06/19/23 2.00% 3 month USD-LIBOR-BBA (383) 626,000 (E) (2,052) 06/19/18 1.00% 3 month USD-LIBOR-BBA (506) 55,000 (E) 628 06/19/43 3 month USD-LIBOR-BBA 3.00% 245 396,000 (E) 4,911 06/19/23 3 month USD-LIBOR-BBA 2.00% 1,441 569,000 (E) 597 06/19/15 3 month USD-LIBOR-BBA 0.40% (17) Deutsche Bank AG 36,000 (E) 41 06/19/15 3 month USD-LIBOR-BBA 0.40% 2 50,000 (E) (128) 06/19/18 1.00% 3 month USD-LIBOR-BBA (4) 136,000 (E) (1,430) 06/19/23 2.00% 3 month USD-LIBOR-BBA (239) Goldman Sachs International 17,000 (E) 339 06/19/23 3 month USD-LIBOR-BBA 2.00% 191 200,000 (E) 259 06/19/15 3 month USD-LIBOR-BBA 0.40% 43 139,000 (E) (1,313) 06/19/23 2.00% 3 month USD-LIBOR-BBA (95) 128,000 (E) 824 06/19/43 3 month USD-LIBOR-BBA 3.00% (66) JPMorgan Chase Bank N.A. 24,000 (E) (27) 06/19/15 0.40% 3 month USD-LIBOR-BBA (1) 13,000 (E) 110 06/19/23 3 month USD-LIBOR-BBA 2.00% (4) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $22,791 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(109) 22,791 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (109) baskets 20,092 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks 3,259 units 523 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (10,540) Barclays Bank PLC $4,227 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20) 371,082 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,775) 23,375 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (112) 12,856 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (61) 25,466 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (111) 67,788 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 324 Citibank, N.A. 14,610 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (70) 113,226 (602) 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 22 baskets 1 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 5,579 baskets 8 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 47,494 baskets 9,269 — 3/21/14 (3 month USD-LIBOR-BBA minus 5.20%) A basket (CGPUTS15) of common stocks (10,320) shares 8,174 — 9/10/13 (3 month USD-LIBOR-BBA) Vanguard Index Funds - MSCI Emerging Markets ETF (10,456) units 176 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (26,608) units 28 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (5,476) Credit Suisse International $746,767 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 4,715 22,791 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (109) shares 4,575 — 2/11/14 (3 month USD-LIBOR-BBA plus 0.175) iShares MSCI Emerging Markets Index (4,923) Goldman Sachs International $5,259 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (25) 4,982 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (22) 9,862 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47) 9,862 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47) 26,297 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (126) 54,347 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (260) 26,573 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (116) 60,343 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (263) 13,840 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (60) 4,675 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22) 20,453 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (98) 6,090 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (27) 44,260 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (239) 19,930 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (87) 65,451 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (313) 15,194 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73) 28,635 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (137) 42,660 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (204) 39,449 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (189) 38,569 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 184 15,498 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (74) shares 2,500 — 5/2/13 (1 month USD-LIBOR-BBA plus 0.35%) iShares MSCI Emerging Markets Index (1,377) JPMorgan Chase Bank N.A. $26,882 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (129) 21,590 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (94) UBS AG 1,077 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD 8,724 33 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD 268 43 — 5/22/13 3 month USD-LIBOR-BBA plus 0.25% MSCI Emerging Markets TR Net USD 350 baskets 4,880 — 5/22/13 3 month USD-LIBOR-BBA plus 0.75% A basket (UBSEMBSK) of common stocks (4,868) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB Index BBB-/P $121 $2,000 5/11/63 300 bp $(18) DJ CDX NA CMBX BBB Index BBB-/P 205 3,000 5/11/63 300 bp (2) DJ CDX NA CMBX BBB Index BBB-/P 228 4,000 5/11/63 300 bp (48) DJ CDX NA CMBX BBB Index BBB-/P 247 4,000 5/11/63 300 bp (29) Barclays Bank PLC DJ CDX NA HY Series 19 Index B+/P (6,248) 833,000 12/20/17 500 bp 30,051 DJ CDX NA HY Series 19 Index B+/P (2,784) 110,000 12/20/17 500 bp 2,009 DJ CDX NA IG Series 20 Index BBB+/P (2,047) 565,000 6/20/18 100 bp 773 Credit Suisse International DJ CDX NA IG Series 20 Index BBB+/P (11,965) 2,420,000 6/20/18 100 bp 181 Deutsche Bank AG DJ CDX NA HY Series 19 Index B+/P 375 300,000 12/20/17 500 bp 13,448 Goldman Sachs International DJ CDX NA IG Series 20 Index BBB+/P (1,786) 325,000 6/20/18 100 bp (101) JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (16,251) 1,000,000 12/20/17 500 bp 27,327 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $23,330,941. (b) The aggregate identified cost on a tax basis is $22,992,852, resulting in gross unrealized appreciation and depreciation of $818,226 and $246,325, respectively, or net unrealized appreciation of $571,901. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,456,319 $4,760,571 $8,216,890 $916 $— Putnam Short Term Investment Fund * — 9,676,874 1,276,067 707 8,400,807 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,715,457 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,712 on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $111,012 $— $— Capital goods 162,348 — — Communication services 166,730 — — Conglomerates 161,250 213,386 — Consumer cyclicals 841,722 — — Consumer staples 554,925 154,230 — Energy 474,160 — — Financials 901,319 — — Health care 704,433 — — Technology 1,303,734 — — Transportation 116,648 — — Utilities and power 204,901 — — Total common stocks — Commodity linked notes $— $557,301 $— Corporate bonds and notes — 12,153 — Investment companies 641,540 — — Mortgage-backed securities — 956,507 — Purchased equity options outstanding — 39,856 — Short-term investments 8,740,807 6,545,791 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $26,890 $— Futures contracts 70,151 — — Written equity options outstanding — (5,013) — Forward premium swap option contracts — (1,084) — Interest rate swap contracts — (1,201) — Total return swap contracts — (8,175) — Credit default contracts — 113,496 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $114,394 $898 Foreign exchange contracts 57,141 30,251 Equity contracts 150,561 84,893 Interest rate contracts 48,029 19,163 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 34,000 Purchased swap option contracts (contract amount) $870,000 Written equity option contracts (number of contracts) 28,000 Written swap option contracts (contract amount) $200,000 Futures contracts (number of contracts) 50 Forward currency contracts (contract amount) $9,300,000 OTC interest rate swap contracts (notional) $5,400,000 Centrally cleared interest rate swap contracts (notional) $4,000 OTC total return swap contracts (notional) $10,100,000 OTC credit default swap contracts (notional) $5,500,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
